THE STATE OF TEXAS
                        MANDATE
                   *********************************************
TO THE 123RD DISTRICT COURT OF SHELBY COUNTY, GREETING:
       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of September, 2015, the cause upon appeal to revise or reverse your judgment between

                          WILLIAM ROBERT PARKER, Appellant

                     NO. 12-15-00200-CV; Trial Court No. 14-CV-32,860

                                     By per curiam opinion.

   JESSICA DANIELLE PARKER, NACOGDOCHES MEMORIAL HOSPITAL AND
             WATERTON REHABILITATION CENTER, Appellees

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance.”

        “THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance.”
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 30th day of November, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk